DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 discloses a method of accessing the semiconductor device”, it is not clear how the semiconductor device is accessed. Claim 9 discloses “a method of identifying a first, second, and third specific circuit,” it is not clear how the identification method was accomplished, nowhere in the claim an element or a mechanism is performing a method of identifying.
Claim 10 depends on claim 8, will inherit the deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2010/0108979.
Regarding claim 1, Lee shows in fig.5, a method for forming a semiconductor device, the method comprising: forming a plurality of conductive lines (130, 131, 132) as a part of a first wiring level of the semiconductor device, the first wiring level being positioned over a first level (100) having a plurality of transistor devices (110), the plurality of conductive lines (130, 131, 132) extending parallel to the first level; and forming a programmable horizontal bridge (140)[0019] that extends parallel to the first level, and electrically connects a first conductive line (130) and a second conductive line (131 or 132) of the plurality of conductive lines in the first wiring level, the programmable horizontal bridge (140)[0019] being formed based on a programmable material that changes phase between a conductive state and a non-conductive state according to a current pattern delivered to the programmable horizontal bridge.
As for the limitation: “a programmable material that changes phase between a conductive state and a non-conductive state according to a current pattern delivered to the programmable horizontal bridge”, the prior art in [0017] discloses  a bridge 140 made of similar optional material as in the instant reference, therefore it could be a programmable that changes phase between a conductive state and a non-conductive state according to a current pattern delivered to the programmable horizontal bridge. It would have been obvious to one skilled in the art that a phase-change material could be modified. Moreover, both devices have the structure and the phase change have the same material, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).    See MPEP 2114 “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Regarding claim 7, Lee shows in fig.5 a method further comprising: forming a capping layer (150) on the programmable horizontal bridge.
Regarding claim 8, Lee shows in fig.5, a method for operating a semiconductor device, the method comprising: accessing the semiconductor device that has a first level (100) including a plurality of transistor devices (110) and a first wiring level (130, 131, 132) positioned over the first level, the first wiring level including a plurality of conductive lines extending parallel to the first level (100), and one or more programmable horizontal bridges (140) extending parallel to the first level (100), each of the one or more programmable horizontal bridges electrically connecting two respective conductive lines (130,131,132) of the plurality of conductive lines in the first wiring level, the one or more programmable horizontal bridges including a programmable material having a modifiable resistivity in that the one or more programmable horizontal bridges (140) change between being conductive and being non-conductive; and identifying a specific circuit function to operate the one or more programmable horizontal bridges accordingly by transmitting a current pattern to the one or more programmable horizontal bridges (140).
As for the limitation: “a programmable material that changes phase between a conductive state and a non-conductive”, the prior art in [0017] discloses  a bridge 140 made of similar optional material as in the instant reference, therefore it could be a programmable that changes phase between a conductive state and a non-conductive state. It would have been obvious to one skilled in the art that a phase-change material could be modified. Moreover, both devices have the structure and the phase change have the same material, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).    See MPEP 2114 “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Regarding claim 9, Lee shows in fig.5, a method of claim 8, wherein the identifying indicates one of: identifying a first specific circuit function to deactivate the one or more programmable horizontal bridges (140)[0017](Phase-change material that could be activated and de-activated) by transmitting a first current pattern to the one or more programmable horizontal bridges that causes the one or more programmable horizontal bridges to change from being conductive to being non-conductive, such that the specific circuit function is deactivated; identifying a second specific circuit function to activate the one or more programmable horizontal bridges (140)[0017](Phase-change material that could be activated and de-activated) by transmitting a second current pattern to the one or more programmable horizontal bridges that causes the one or more programmable horizontal bridges to change from being conductive to being non-conductive, such that the specific circuit function is activated; identifying a third specific circuit function to deactivate the one or more programmable horizontal bridges(140)[0017](Phase-change material that could be activated and de-activated)  by transmitting a third current pattern to the one or more programmable horizontal bridges that causes the one or more programmable horizontal bridges to change from being non-conductive to being conductive, such that the specific circuit function is deactivated; and identifying a fourth specific circuit function to activate the one or more programmable horizontal bridges (140)[0017](Phase-change material that could be activated and de-activated) by transmitting a fourth current pattern to the one or more programmable horizontal bridges that causes the one or more programmable horizontal bridges to change from being non-conductive to being conductive, such that the specific circuit function is activated.
As for the limitation: “a programmable material that changes phase that could be activate and de-activated”, the prior art in [0017] discloses a bridge 140 could be activate and de-activated, therefore it could be a programmable that changes phase between a conductive state and a non-conductive state according to a current pattern delivered to the programmable horizontal bridge. It would have been obvious to one skilled in the art that a phase-change material could be modified. Moreover, both devices have the structure and the phase change have the same material, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).    See MPEP 2114 “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Regarding claim 10, Lee shows in fig.5, a method, wherein the programmable material (140) is a phase-changeable material that changes between being conductive and being non-conductive according to the current pattern delivered to the one or more programmable horizontal bridges.
Allowable Subject Matter
2.	Claims 2-4,5,6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813